--------------------------------------------------------------------------------

Exhibit 10.25
 
 
January 27, 2011




Vladimir Edelman
611 W. 239th Street
Bronx, New York




Re: Offer of Employment


Dear Vlad:


NTN Buzztime, Inc. (“NTN”) is pleased to offer you the position of EVP & Chief
Content Officer, reporting to Michael Bush, Chief Executive Officer.  Your
anticipated start date will be February 7, 2011.  This offer and your employment
relationship will be subject to the terms and conditions of this letter.


Your initial salary will be $8,461.539 per pay period ($220,000 annualized),
less applicable withholdings, paid bi-weekly in accordance with NTN’s normal
payroll practices. This position is exempt therefore you will not receive
overtime pay if you work more than 8 hours in a workday or 40 hours in a
workweek.


You will be eligible to participate in NTN’s Corporate Incentive Plan, which is
designed to encourage and reward performance excellence pursuant to the terms of
the plan. The target bonus for your position is 35% of your base salary, subject
to Board approval for the 2011 plan.  Bonuses are typically paid on an annual
basis during the 1st Quarter but no later than March 15th. In addition, subject
to NTN’s Board of Directors’ approval, you will be granted incentive stock
options to purchase 175,000 shares of NTN’s common stock in accordance with the
NTN Buzztime, Inc. 2010 Employee Stock Option Plan (the “Plan”) and related
option documents. The option will vest over a period of four (4) years and
expire at the end of ten (10) years in accordance with the terms of the Plan and
Stock Option Agreement.
 
Upon the commencement of your employment the company shall pay a one-time lump
sum payment of Fifty Five Thousand Dollars ($55,000) for relocation and
commuting costs from Bronx, New York to the San Diego, California metropolitan
area. This payment will be a direct payment to you to cover actual and
reasonable costs associated with relocation and any initial commuting expense.
Portions or possibly all of the relocation and commuting payment may be subject
to withholding tax such federal, state, and local income employment, or other
taxes as may be required pursuant to any applicable law or regulation.
 
You will also be eligible for all benefits available to other full-time NTN
employees, in accordance with NTN’s benefit plan documents.  Such benefits
include participation in NTN’s medical, dental, vision, life and other group
insurance programs on the first of the month following your hire date and
participation in NTN’s 401(k) Program occurs on a quarterly enrollment date;
1/1, 4/1, 7/1 and 10/1. NTN reserves the right to change or eliminate these
benefits on a prospective basis at any time.


If you accept our offer, your employment with NTN will be “at-will.”  This means
your employment is not for any specific period of time and can be terminated by
you at any time for any reason.  Likewise, NTN may terminate the employment
relationship at any time, with or without cause or advance notice.  In addition,
NTN reserves the right to modify your position, duties or reporting relationship
to meet business needs and impose appropriate discipline.  Any change to the
at-will employment relationship must be by a specific, written agreement signed
by you and NTN’s Chief Executive Officer.


This offer is contingent upon the following:


·  
Signing NTN’s Ethics Policy (See enclosed);



 
 

--------------------------------------------------------------------------------

 
 
Vladimir Edelman
Page 2
 
·  
Compliance with federal I-9 requirements (please bring suitable documentation
with you on your first day of work verifying your identity and legal
authorization to work in the United States);



·  
Satisfactory completion of a background investigation to include criminal,
credit, education verification, and reference checks; and



·  
Negative drug/alcohol screen result. Please make arrangements to have your drug
test within 24 hours of receipt of this letter. Details of how to do this are
enclosed.



This letter, including the enclosed Ethics Policy, and the NTN Buzztime, Inc.
2010 Employee Stock Option Plan referenced above, constitutes the entire
agreement between you and NTN relating to this subject matter and supersedes all
prior or contemporaneous agreements, understandings, negotiations or
representations, whether oral or written, express or implied, on this
subject.  This letter may not be modified or amended except by a specific,
written agreement signed by you and NTN’s Chief Executive Officer.


This offer will expire on January 31, 2011.  To indicate your acceptance of
NTN’s offer on the terms and conditions set forth in this letter, please sign
and date this letter in the space provided below and return it to Human
Resources no later than January 31, 2011 by either mail, fax (760-707-1591) or
scan sent to shannon.kehle@buzztime.com.


We hope your employment with NTN will prove mutually rewarding, and we look
forward to having you join us.


Sincerely,


/s/ Michael Bush                                                      
Michael Bush
Chief Executive Officer






*           *           *






I have read this offer letter in its entirety and agree to the terms and
conditions of employment.    I understand and agree that my employment with NTN
is at-will, which means either you or NTN may terminate the employment
relationship at any time with or without cause or advance notice.


                                                                                                                                           
 

Dated Feb 8, 2011   /s/ Vladimir Edelman        Vladimir Edelman 

 
 
 

--------------------------------------------------------------------------------

 
 